DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the following limitations that lack proper antecedent basis, each requires correction:
line 2/3 recites “the pickup truck cargo hopper”;
lines 7, 10, and 18 recite “the side plate” (the claim recites two side plates and therefore it is unclear which side plate is being referenced, for examination it will treated as reciting “each side plate”);
line 7/8 recites “the pickup truck cargo hopper side rail”;
line 16 recites “the supporting rod” (the claim recites two support rods and therefore it is unclear which support rod is being referenced, for examination it will treated as reciting “each support rod”);
line 19 recites “the auxiliary rod” twice (the claim recites two support rods, each having two auxiliary rods and therefore it is unclear which auxiliary rods are being 
Claim 1, lines 13-15, recites that “both sides of the storage pocket are provided with a fixed ring for passing through the support rod” rendering the claim indefinite. It is unclear how a ring can be passed through the support rod – in contrast it appears that the rod passes through the ring. Correction or clarification is required. 
Claim 2 recites the limitation "the upper part" in line 1/2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “at least three strip-shaped convexities for against the side rail” – this limitation is not understood.
Claim 2 recites the limitation "the cross section" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2, line 4 recites “the strip-shaped convexity” rendering the claim indefinite because the claim recites at least three strip-shaped convexities making it unclear which strip-shaped convexity is being referenced. For examination it will treated as reciting “each strip shaped complexity”.
Claim 3 recites the limitation “the side plate from up to bottom” – this limitation is not understood and it is unclear what structure is actually being claimed.
Claim 4 recites the following limitations that lack proper antecedent basis in the claims:
lines 6 and 7, “the auxiliary rod”;
line 11, “the wall thickness”;
line 14, “the outer surface”;
line 16, “the inner surface”;
line 17, “the inner diameter”.
5 recites the limitation "the inner surface" in line 1/2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the connecting section" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the joint" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the connecting section" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the following limitations that lack proper antecedent basis in the claims:
line 1/2, “the embedded groove”;
line 3, “the rear part”;
line 3, “the first strip groove”;
line 3, “the upper part”;
line 4, “the second strip groove”.
Claim 9 recites the limitation "the both sides" in line 1/2.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588. The examiner can normally be reached Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY N SKURDAL/               Primary Examiner, Art Unit 3734